Citation Nr: 0805271	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-27 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran's Sons, and M.W.




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  


FINDINGS OF FACT

1.  The veteran died in June 2004.  The immediate cause of 
death was encephalitis.  Myelodysplastic syndrome (MDS) was 
listed as a condition leading to the immediate cause of 
death.

2.  The medical evidence of record establishes that the 
veteran's MDS was due to herbicide exposure during service. 


CONCLUSIONS OF LAW

1.  MDS was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A disability incurred in or aggravated by active military 
service contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  This is 
so because the Board is taking action favorable to the 
appellant by granting the issue at hand.  As such, this 
decision poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49, 747 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312 (2007).  For a 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  Id.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.  

In this case, the appellant asserts that the veteran was 
exposed to Agent Orange during his active military service, 
and that this exposure resulted in the veteran's developing 
of MDS.  To that end, the appellant asserts that the 
veteran's MDS was 


a factor in his June 2004 death.  The veteran's death 
certificate confirms that the immediate cause of death was 
encephalitis, with MDS noted as the underlying cause of 
death.  The veteran's claim for service connection for MDS 
was denied in a January 2004 rating decision.  The veteran 
filed a notice of disagreement in March 2004 and a statement 
of the case was issued in June 2004.  The veteran died before 
perfecting his appeal.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In addition, if a veteran 
was exposed to an herbicide agent during active service, 
presumptive service connection is warranted for certain 
diseases.  38 C.F.R. §§ 3.307, 3.309 (2007).  

Moreover, the governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002).  The 
presumptive disorders are:  chloracne or other acneform 
disease consistent with chloracne; type 2 diabetes; Hodgkin's 
disease; Chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Service personnel records indicate the veteran served in 
Vietnam from October 1966 to October 1967, and that his 
military occupational specialty (MOS) was medical specialist.  
As the veteran served in Vietnam, the veteran is presumed to 
have been exposed to herbicide agents during service.  38 
U.S.C.A. § 1116(f).  The veteran's service medical records 
are negative for any complaints, treatment, or diagnoses of 
MDS.

VA treatment records from September 2003 reveal the veteran's 
complaints of fatigue, swollen feet, shortness of breath, 
mild abdominal pain, and occasional chest pain.  The veteran 
had significant anemia and leucopenia.  A bone marrow biopsy 
was performed, which showed cellular aspirate with mild 
elements including frequent immature elements including 
blasts and promyelocytes.  The diagnosis was MDS, and the 
recommended treatment was a bone marrow transplant.

An October 2003 statement with an illegible signature stated 
that it was at least as likely as not that the veteran's MDS 
was related to Agent Orange exposure.

In April 2004, S.G., M.D., one of the veteran's VA treating 
physicians, submitted a letter stating that "[i]t is more 
probable than not that [the veteran's] development of MDS is 
related to his exposure to Agent Orange or solvents used 
while running the heavy equipment."

Also in April 2004, A.G., M.D., the veteran's VA treating 
physician who first diagnosed MDS, submitted a note stating 
that "[i]t is as likely as not that [the veteran's] MDS is 
due to Agent Orange."  In support of this statement, Dr. 
A.G. submitted medical literature from an unknown source.

VA treatment records from May 2004 through June 2004 reveal 
that the veteran was admitted to the Transplant Center of a 
VA Medical Center for a peripheral blood stem cells 
transplant for MDS.  On day 17 of the transplant, the veteran 


became unresponsive and unconscious with seizure activity.  
Encephalitis was diagnosed, and the veteran passed away 4 
days later.

The veteran's June 2004 death certificate indicates the 
primary cause of death was encephalitis.  The underlying 
cause was MDS.  

In August 2005, W.C., M.D., another of the veteran's VA 
treating physicians, stated that "[i]t is more probable than 
not that [the veteran's] development of MDS was related to 
his exposure to Agent Orange or solvents used while running 
the heavy equipment."

MDS was not service-connected and that a right knee disorder, 
the veteran's only service-connected disability, was not 
listed as a cause of the veteran's death.  See 38 C.F.R. § 
3.312.  Moreover, although the veteran had service in Vietnam 
during the appropriate time period, there is no diagnosis of 
one of the listed presumptive diseases.  38 C.F.R. §§ 3.307, 
3.309.  

However, the evidence of record supports a finding of service 
connection for the cause of the veteran's death.  The veteran 
is presumed exposed to Agent Orange and the medical evidence 
of record concludes that the veteran's MDS was due to Agent 
Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994) (holding that where veteran does not have 
presumptive disease, direct service connection must still be 
considered); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that the Board may not substitute its own 
judgment for that of an expert).  There is no medical 
evidence of record to the contrary.  The death certificate 
listed MDS as an underlying cause of death.  Thus, the 
medical evidence of record demonstrates that the veteran's 
MDS contributed substantially or materially or aided or lent 
assistance to the production of death.  Accordingly, 


service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.312.   


ORDER

Service connection for the cause of the veteran's death is 
granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


